Ames, J.
The interpretation of the contract adopted by the arbitrator was, in our judgment, the only one which it would bear. The plaintiff’s letter contains a proposition “ to put the gutter of mill No 2 in proper shape without charge.” This was very far from a proposition to furnish a new gutter of a different construction. The defendant’s letter accepting the proposition requires the plaintiff to “ repair and renew, so far as necessary, the *282gutter of Mill No. 2.” This form of expression can only mean that the plaintiff was to make such repairs and renewals that the existing gutter should do all that it was capable of doing, when in good condition, according to its original construction. The result is that the plaintiff is entitled to judgment for the larger of the two sums reported by the arbitrator.

Judgment affirmed.